Page 1 Registration Nos. 033-10992/811-4998 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N - 1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post - Effective Amendment No. 26 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 30 /X/ T. ROWE PRICE SPECTRUM FUND, INC. Exact Name of Registrant as Specified in Charter 100 East Pratt Street, Baltimore, Maryland 21202 Address of Principal Executive Offices 410 - 345 - Registrant’s Telephone Number, Including Area Code David Oestreicher 100 East Pratt Street, Baltimore, Maryland 21202 Name and Address of Agent for Service Approximate Date of Proposed Public Offering May 1, 2011 It is proposed that this filing will become effective (check appropriate box): / / Immediately upon filing pursuant to paragraph (b) /X / On May 1 ,2011 pursuant to paragraph (b) Page 2 / / 60 days after filing pursuant to paragraph (a)(1) / / On (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: / / This post - effective amendment designates a new effective date for a previously filed post - effective amendment. Page 3 T. Rowe Price Spectrum Fund, Inc. Prospectus Spectrum Growth Fund Spectrum Income Fund Spectrum International Fund T. Rowe Price Statement of Additional Information Page 4 PART C OTHER INFORMATION Item 28. Exhibits (a)(1) Amended Articles of Incorporation of Registrant, dated July 24, 1987, as amended October 16, 1987 (electronically filed with Amendment No. 11 dated April 14, 1994) (a)(2) Articles of Amendment of Registrant, dated July 1, 1991 (electronically filed with Amendment No. 11 dated April 14, 1994) (a)(3) Articles Supplementary of Registrant, dated July 7, 1993 (electronically filed with Amendment No. 11 dated April 14, 1994) (a)(4) Articles Supplementary of Registrant, dated November 12, 1996 (electronically filed with Amendment No. 14 dated November 15, 1996) (a)(5) Articles Supplementary dated February 10, 2010 (electronically filed with Amendment No. 25 dated April29, 2010) (b) By-Laws of Registrant, as amended July 21, 1999, February 5, 2003, April 21, 2004, February 8, 2005, and July 22, 2008 (electronically filed with Amendment No. 28 dated April 28, 2009) (c) See Article FIFTH, Capital Stock, paragraphs (B)-(E) of the Articles of Amendment, (electronically filed with Amendment No . 11); Article II, Shareholders, in its entirety and Article VIII, Capital Stock, in its entirety, of the By-Laws (d)(1) Investment Management Agreement between the Registrant on behalf of the Spectrum Income Fund and T.Rowe Price Associates, Inc., dated July 1, 1991 (electronically filed with Amendment No. 11 dated April 14, 1994) (d)(2) Investment Management Agreement between the Registrant on behalf of the Spectrum Growth Fund and T.Rowe Price Associates, Inc., dated July 1, 1991 (electronically filed with Amendment No. 11 dated April 14, 1994) (d)(3) Investment Management Agreement between the Registrant on behalf of the Spectrum International Fund and Rowe Price-Fleming International, Inc., dated November 12, 1996 (electronically filed with Amendment No. 14 dated November 15, 1996) (d)(4) Restated Investment Management Agreement between the Registrant on behalf of the Spectrum International Fund dated December 31, 2010 (e) Underwriting Agreement between the Registrant and T . Rowe Price Investment
